Exhibit 10.1

 



Consulting Services Agreement

 

THIS CONSULTING SERVICES AGREEMENT is entered into as of March 10, 2015, by and
between SMG Indium Resources Ltd., a Delaware corporation (the “Company”), and
Nano-Cap Advisors LLC (“Consultant”).

 

Background

 

The Company wishes to obtain the services of Consultant for certain purposes,
and Consultant wishes to provide such services, all subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and intending to be legally bound, the Company and Consultant hereby agree as
follows:

 

1.             Services to Be Provided. During the term of this Agreement,
Consultant shall perform for the Company the services described on Exhibit A
attached hereto and made a part hereof (the “Services”).

 

2.             Term. The initial term of this Agreement shall be described on
Exhibit A attached hereto and made part hereof (“Term”).

 

3.             Compensation; No Benefits.

 

(a)                The compensation for Consultant’s performance of the Services
to be performed by Consultant under this Agreement is specified in Exhibit A
attached hereto.

 

(b)               Consultant is not an employee of the Company and will not be
entitled to participate in or receive any benefit or right as a Company employee
under any Company employee benefit and pension plans, including, without
limitation, employee insurance, pension, savings and security plans, as a result
of entering into this Agreement. Consultant is responsible for all income taxes,
employment taxes and workers’ compensation insurance associated with the
compensation received under this Agreement and agrees that the Company will not
withhold or pay any of the foregoing in connection with Consultant’s services to
the Company hereunder.

 



1

 

 

4.             Independent Contractor; Performance. For purposes of this
Agreement and all Services to be provided hereunder, Consultant shall not be
considered a partner, co-venturer, agent, employee or representative of the
Company, but shall remain in all respects an independent contractor, and neither
party shall have any right or authority to make or undertake any promise,
warranty or representation, to execute any contract, or otherwise to assume any
obligation or responsibility in the name of or on behalf of the other party. The
Consultant shall provide the Services in compliance with all applicable laws,
and without limiting the foregoing, confirms to the Company that (a) it will not
take any action in performing the Services that would cause it to be required to
register as (i) a broker as defined in Section 3(a) (4) of the Securities
Exchange Act of 1934 or (ii) an investment adviser as defined in Section
202(a)(11) of the Investment Adviser Act of 1940, or (iii) as a broker or dealer
or adviser or agent or similar concept in any state in which the Company offers
securities as part of a Qualified Financing; and (b) it is not acting in any
such capacities for or on behalf of the Company.

 

5.             Confidentiality. The Consultant shall not disclose any
confidential information relating to the business and financial affairs of the
Company to any person or entity other than authorized employees of the Company,
or use the same for any purposes (other than as necessary in the performance of
the Consultant’s duties as an independent contractor for the Company) without
written approval by an officer of the Company. “Confidential Information”
includes, without limitation, all information of a private, secret or
confidential nature, whether or not in written form, relating to the Company’s
business and financial affairs and the business and financial affairs of the
Company’s clients, and which has not been made available to the general public
by the Company, including without limitation, inventions, trade secrets,
processes, techniques, formulas, compositions, computer programs, system and
component designs, specifications, computer software, technical or non-technical
data, financial data (including profits, sales costs and price information),
personnel data, personnel files, pricing strategies, lists or knowledge of
actual or potential clients, customers, and suppliers, or any marketing or
product information. The Consultant agrees not to use any such Confidential
Information other than as authorized, for the benefit of the Company. The
Consultant shall use reasonable care to safeguard from loss or misapplication
all Confidential Information which comes into such Consultant’s possession or
control.

 

6.             Termination. Notwithstanding the provisions of Section 2, the
Company may terminate this Agreement (a) for any reason whatsoever upon thirty
(30) days’ prior written notice to Consultant, and (b) immediately upon written
notice to Consultant, if any of the Services is performed or is being performed
in an unsatisfactory manner, as determined by the Company in its discretion.
Within five (5) days after any termination of this Agreement, Consultant shall
deliver to the Company all Work Product resulting from the performance of the
Services.

 

7.             No Conflicting Agreements; Nonexclusive Engagement.

 

(a)                Consultant will not enter into any agreement that is in
conflict with Consultant’s obligations under this Agreement. Subject to the
foregoing, Consultant may from time to time act as a consultant to, perform
professional services for, or enter into agreements similar to this Agreement
with other persons or entities without the necessity of obtaining approval from
the Company.

 



2

 

 

(b)               The Company may from time to time (i) engage other persons and
entities to act as consultants to the Company and perform services for the
Company, including services that are similar to the Services, and (ii) enter
into agreements similar to this Agreement with other persons or entities, in all
cases without the necessity of obtaining approval from Consultant.

 

8.             Return of Company Property. Except as otherwise expressly
provided in Section 6, promptly upon the expiration or termination of this
Agreement, or earlier if requested by the Company, Consultant shall deliver to
the Company (and will not keep in Consultant’s possession or deliver to anyone
else) all Confidential Information.

 

9.             Arbitration and Equitable Relief.

 

(a)                Arbitration. Except as provided in Section 9(b) below,
Consultant and the Company agree that any dispute or controversy arising out of
or relating to any interpretation, construction, performance or breach of this
Agreement shall be settled by final and binding arbitration in accordance with
the commercial arbitration rules of the American Arbitration Association
(“AAA"). The arbitration will be conducted in New Jersey by one arbitrator. The
decision of the arbitrator will be final and binding upon the parties hereto,
and may be entered in any competent court for judicial acceptance of such an
award and order of enforcement. The proceedings will be conducted and all
documentation will be presented in English. Where the rules of the AAA are
silent, the laws of the New York, including procedural and evidentiary laws and
rules, will control. The award will be rendered within sixty (60) days of the
conclusion of the arbitration hearing. The arbitrator may grant injunctions or
other relief in such dispute or controversy.

 

(b)               Equitable Remedies. Consultant agrees that it would be
impossible or inadequate to measure and calculate the Company’s damages from any
breach of the covenants set forth in Section 8 of this Agreement. Accordingly,
Consultant and the Company agree that if Consultant breaches or is accused of
breaching any of such covenants, the Company will have available, in addition to
any other right or remedy available, the right to seek an injunction from a
court of competent jurisdiction restraining such breach or threatened breach and
to order specific performance of any such provision of this Agreement, and
Consultant will have available the right to seek declaratory relief from a court
of competent jurisdiction regarding such alleged breach or threatened breach.
Consultant further agrees that no bond or other security shall be required in
obtaining such equitable relief and Consultant hereby consents to the issuance
of such injunction and to the ordering of such specific performance.

 

10.           Entire Agreement; Amendment and Assignment. This Agreement is the
sole agreement between Consultant and the Company with respect to the Services
to be performed hereunder and supersedes all prior agreements and understandings
with respect thereto, whether oral or written. No modification to any provision
of this Agreement shall be binding unless in writing and signed by both
Consultant and the Company. No waiver of any rights under this Agreement will be
effective unless in writing signed by the party to be charged. All of the terms
and provisions of this Agreement shall be binding upon and inure to the benefit
of and be enforceable by the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, except that the
duties and responsibilities of Consultant hereunder are of a personal nature and
shall not be assignable or delegable in whole or in part by Consultant.

 



3

 

 

11.           Governing Law. Except as otherwise provided in Section 9, this
Agreement shall be governed by and interpreted in accordance with the laws of
the State of Delaware, without giving effect to any conflict of laws provisions.

 

12.           Indemnification. The Consultant agrees to indemnify, defend and
hold harmless the Company, its subsidiaries, affiliates, officers, members,
shareholders, directors, employees, representatives, attorneys, agents,
successors and assigns, from any and all losses, allegations, liabilities,
claims, costs, damages and expenses (including reasonable attorneys’ fees)
(collectively, “Claims”) arising from, related to or connected with (i) the
provision of Services hereunder, (ii) any act or omission of the Consultant, its
employees and agents, (iii) the employment of the Consultant’s personnel,
including, without limitation, Claims concerning employment discrimination, and
wage and hour, medical leave and/or labor law violations, including, without
limitation, death at any time resulting therefrom, sustained by any employee of
the Consultant while engaged in the performance of the Services under this
Agreement; and (iv) any alleged or actual violation of a federal, state or local
statute or regulation.

 

13.           Notices. All notices and other communications required or
permitted hereunder or necessary or convenient in connection herewith shall be
in writing and shall be deemed to have been given when hand-delivered, sent by
facsimile or mailed by registered or certified mail, as follows (provided that
notice of change of address shall be deemed given only when received):

 

If to the Company, to:

 

SMG Indium Resources Ltd.

176 LaGuardia Avenue.
Staten Island, New York 10314

 

 

If to Consultant, to:

 

Nano-Cap Advisors LLC
176 LaGuardia Avenue.
Staten Island, New York 10314
Attn: Ailon Z. Grushkin

 


or to such other names or addresses as the Company or Consultant, as the case
may be, shall designate by notice to each other person entitled to receive
notices in the manner specified in this section.

 

14.           Counterparts. This Agreement shall become binding when any one or
more counterparts hereof, individually or taken together, shall bear the
signatures of Consultant and the Company. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument.

 



4

 

 

15.           Severability. If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement that can be given
effect without such invalid or unenforceable provision or application in any
other jurisdiction.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 



5

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement as of the date first above written.

 



  SMG INDIUM RESOURCES LTD.       By: /s/ Mary E. Patezold                     
    Name:  Mary E. Paetzold       Title:    Chief Financial Officer          
CONSULTANT       By: /s/ Ailon Z. Grushkin                         Name:  Ailon
Z. Grushkin       Title:    Member



 

 

 

 



 

 

 

 

 

Signature Page to Consulting Services Agreement

 



 

 

 

Exhibit A

 

Description of Services; Compensation

 

1. Services

 

Consultant shall provide services normally provided by a chief executive officer
of the Company as determined and directed by the Company. Consultant shall also
provide office space for the Company.

 

2. Term

 

The term shall commence on March 10, 2015 and shall continue until December 31,
2015 and shall thereafter renew for successive one year terms unless otherwise
terminated by either party in accordance herewith.

 

3. Fee Schedule

 

The Consultant will provide the temporary labor services at the rate of $90,000
for 2015. The Consultant will invoice the Company on a quarterly basis. The
Company will pay any undisputed invoices within thirty (30) days of receipt.
Each invoice shall be submitted in a format reasonably acceptable to the
Company. At the end of each working day, the Consultant shall submit a report
containing such information as the Company shall reasonably request.

 



 

 

